DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wimp.  Wimp discloses in the Figures and specification an object manipulation system comprising a storage device and a plurality of objects configured to be placed within the storage device, where the objects are capable of being separately taken out of the storage device and are also arrangeable according to one or more cues.  With respect to claim 2, Wimp further discloses in paragraph [0020] that the objects comprise synthetic flowers, and the storage device comprises a vase.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown.  Brown discloses in the Figures and specification an object manipulation system comprising a storage device and a plurality of objects configured to be placed within the storage device, where the objects are capable of being separately taken out of the storage device and are also arrangeable according to one or more cues.  With respect to claims 3 and 10, Brown further discloses in paragraph [0044] that in one embodiment the objects comprise a boat, a car, or animals.  

Claims 1, 4-7, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost.  Frost discloses in the Figures and specification an object manipulation system comprising a storage device (see paragraph [0025] and a plurality of objects 4 configured to be placed within the storage device, where the objects are capable of being separately taken out of the storage device and are also arrangeable according to one or more cues.  With respect to claim 4, Frost discloses that its objects 4 are interlocking pieces.   With respect to claim 5, the objects of Frost inherently have tactile features.  With respect to claim 6, the objects of Frost have different shapes.  With respect to claim 7, the objects of Frost comprise a puzzle.  With respect to claim 13, the sorting cues of the objects of Frost comprise their shapes.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “WonderFoam Dominoes”.  WonderFoam Dominoes discloses an object manipulation system comprising a storage device and a plurality of objects configured to be placed within the storage device, where the objects are capable of being separately taken out of the storage device and are also arrangeable according to one or more cues.  With respect to claim 8, the objects of WonderFoam Dominoes are soft dominoes.

Claims 1, 11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bean.  Bean discloses in the Figures and specification an object manipulation system comprising a storage device 1 and a plurality of objects 41 configured to be placed within the storage device, where the objects are capable of being separately taken out of the storage device and are also arrangeable according to one or more cues.  With respect to claim 11, the storage device of Bean is a bucket (see e.g. col. 3, lines 28-33).  With respect to claim 13, the objects of Bean are arrangeable by shape.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown.  With respect to claim 9, the provision of objects representing tools is considered to be an obvious variant on the various types of objects taught by Brown at paragraph [0046].  Applicant is also advised that changes in shape of a device will not impart patentability where the change in shape does not materially alter the functioning of the device.  See MPEP 2144.04(IV(B).  With respect to claim 12, while Brown does not explicitly recite a specific material used to form the objects, the recited materials are well-known, and are suggested by Brown, which recites the use of “any suitable material” in paragraph [0026].

Claims 14, 15, 21-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bean.  Brown discloses a manipulation system for stimulation of cognitive abilities comprising a plurality of arrangeable objects having different shapes, and further discloses at paragraphs [0036-37] a plurality of stackable objects.  Brown further discloses a storage device. Brown does not disclose that the storage device is a bucket.  This feature is known in the art, as taught for example by Bean, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  
With respect to claim 15, as discussed above Brown discloses an embodiment where the objects represent a boat, a car or animals.  With respect to claims 21 and 25, as discussed above Brown discloses at paragraphs [0036-37] a plurality of stackable objects.  With respect to claim 22, the apparatus elements of Brown and Bean are inherently manufactured.  The combined teachings of the references suggest a step of placing the objects into a bucket.  With respect to claim 23, as discussed above Bean discloses a plurality of objects having different shapes.

Claims 16-20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Brown in view of Bean, and further in view of Frost.  Brown as viewed in combination with Bean discloses or suggests the limitations of claim 16 with the exception of the objects comprising a plurality of interlocking pieces.  This feature is known in the art, as taught for example by Frost as discussed above, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  
With respect to claim 17, the interlocking pieces of Frost inherently have tactile features.  With respect to claim 18, the interlocking pieces of Frost have different shapes.  With respect to claims 19, 20 and 24, the objects of Frost comprise a segmented puzzle. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
August 23, 2022